Exhibit 10.4

EXECUTION VERSION

Amended and Restated Commercial Paper Dealer Agreement [4(2) Program;
Guaranteed]

Among:

INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, a Bermuda company, as Issuer,

INGERSOLL-RAND COMPANY LIMITED, a Bermuda company, as Guarantor

INGERSOLL-RAND PUBLIC LIMITED COMPANY, an Irish company, as Guarantor

INGERSOLL-RAND INTERNATIONAL HOLDING LIMITED, a Bermuda company, as Guarantor

and

CITIGROUP GLOBAL MARKETS INC., as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
(the “Issuing and

Paying Agency Agreement”), dated as of July 1, 2009, among the Issuer, the
Guarantors and JPMorgan

Chase Bank, National Association, as Issuing and Paying Agent.

Dated as of July 1, 2009

 

¡ 1



--------------------------------------------------------------------------------

Amended and Restated Commercial Paper Dealer Agreement

4(2) Program; Guaranteed

This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantors and the Dealer, each named on the cover page hereof, in
connection with the issuance and sale by the Issuer of its short-term promissory
notes (the “Notes”) through the Dealer. This Agreement amends and restates the
Commercial Paper Dealer Agreement dated as of May 22, 2008 among the Issuer,
Ingersoll-Rand Company Limited and the Dealer (the “Original Agreement”),
provided that the terms of the Original Agreement shall be deemed to remain in
effect with respect to all Existing Program Notes purchased or placed by the
Dealer under the Original Agreement.

The Guarantors have jointly and severally agreed unconditionally and irrevocably
to guarantee payment in full of the principal of and interest (if any) on all
such Notes of the Issuer, pursuant to a guarantee, dated the date hereof, in the
form of Exhibit C hereto (the “Guarantee”).

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1. Offers, Sales and Resales of Notes.

 

  1.1 While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantors contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.

 

  1.2 So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor any
Guarantor shall, without the consent of the Dealer, offer, solicit or accept
offers to purchase, or sell, any Notes except (a) in transactions with one or
more dealers which may from time to time after the date hereof become dealers
with respect to the Notes by executing with the Issuer and such Guarantor one or
more agreements which contain provisions substantially identical to those
contained in Section 1 of this Agreement, of which the Issuer and such Guarantor
hereby undertake to provide the Dealer prompt notice or (b) in transactions with
the other dealers listed on the Addendum hereto, which are executing agreements
with the Issuer and the Guarantors which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith. In no event
shall the Issuer or any Guarantor offer, solicit or accept offers to purchase,
or sell, any Notes directly on its own behalf in transactions with persons other
than broker-dealers as specifically permitted in this Section 1.2.

 

¡ 2



--------------------------------------------------------------------------------

  1.3 The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, and shall have a maturity not
exceeding 397 days from the date of issuance. The Notes shall not contain any
provision for extension, renewal or automatic “rollover.”

 

  1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form or
forms annexed to the Issuing and Paying Agency Agreement.

 

  1.5 If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agency Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer and the Guarantors agree, jointly and severally, to reimburse the
Dealer on an equitable basis for the Dealer’s loss of the use of such funds for
the period such funds were credited to the Issuer’s account.

 

  1.6 The Dealer, the Issuer and the Guarantors hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:

 

  (a) Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers, Institutional Accredited Investors or Sophisticated
Individual Accredited Investors and (ii) non-bank fiduciaries or agents that
will be purchasing Notes for one or more accounts, each of which is reasonably
believed by the Dealer to be an Institutional Accredited Investor or
Sophisticated Individual Accredited Investor.

 

  (b) Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

 

¡ 3



--------------------------------------------------------------------------------

  (c) No general solicitation or general advertising shall be used in connection
with the offering of the Notes. Without limiting the generality of the
foregoing, without the prior written approval of the Dealer, neither the Issuer
nor any Guarantor shall issue any press release or place or publish any
“tombstone” or other advertisement relating to the Notes.

 

  (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

  (e) Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be made in accordance with Rule 506 under the
Securities Act, and shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto. A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

 

  (f) The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from the Issuer, the
Guarantors and the Dealer and shall provide the names, addresses and telephone
numbers of the persons from whom information regarding the Issuer and the
Guarantors may be obtained.

 

  (g) The Issuer and the Guarantors, jointly and severally, agree for the
benefit of the Dealer and each of the holders and prospective purchasers from
time to time of the Notes that, if at any time the Issuer or any Guarantor shall
not be subject to Section 13 or 15(d) of the Exchange Act, the Issuer and such
Guarantor will furnish, upon request and at their expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

  (h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

  (i)

The Issuer and each Guarantor represents that neither the Issuer nor such
Guarantor is currently issuing commercial paper in the United States market in
reliance upon the exemption provided by Section 3(a)(3) of the Securities Act.
The Issuer and each Guarantor agree that if the Issuer or such Guarantor shall
issue commercial paper after the date hereof in reliance upon such exemption

 

¡ 4



--------------------------------------------------------------------------------

 

(a) the proceeds from the sale of the Notes will be segregated from the proceeds
of the sale of any such commercial paper by being placed in a separate account;
(b) the Issuer and such Guarantor will institute appropriate corporate
procedures to ensure that the offers and sales of notes issued by the Issuer or
such Guarantor, as the case may be, pursuant to the Section 3(a)(3) exemption
are not integrated with offerings and sales of Notes hereunder; and (c) the
Issuer and such Guarantor will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States. The
parties hereto acknowledge that the Issuer has, prior to the date hereof, been
issuing commercial paper in the United States market in reliance upon the
exemption provided by Section 4(2) of the Securities Act (the “Existing Program
Notes”).

 

  (j) The Issuer and each Guarantor hereby agree that, not later than 15 days
after the first sale of Notes as contemplated by this Agreement, they will file
with the SEC a notice on Form D or an amendment to the existing Form D in
accordance with Rule 503 under the Securities Act and that they will thereafter
file such amendments to such notice as Rule 503 may require.

 

  1.7 Each of the Issuer and each Guarantor hereby represents and warrants to
the Dealer, in connection with offers, sales and resales of Notes, as follows:

 

  (a) Other than the Existing Program Notes, the Issuer and each Guarantor
hereby confirm to the Dealer that (except as permitted by Section 1.6(i)) within
the preceding six months neither the Issuer nor any Guarantor nor any person
other than the Dealer or the other dealers referred to in Section 1.2 hereof
acting on behalf of the Issuer or such Guarantor have offered or sold any Notes,
or any substantially similar security of the Issuer or such Guarantor
(including, without limitation, medium-term notes issued by the Issuer or such
Guarantor), to, or solicited offers to buy any such security from, any person
other than the Dealer or the other dealers referred to in Section 1.2 hereof.
The Issuer and each Guarantor also agree that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the Dealer
and the other dealers referred to in Section 1.2 hereof as contemplated hereby
and until at least six months after the offer of Notes hereunder has been
terminated, neither the Issuer nor such Guarantor nor any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof (except as
contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(2) of the Securities Act and Rule 506 thereunder and shall survive
any termination of this Agreement. Each of the Issuer and each Guarantor hereby
represents and warrants that it has not taken or omitted to take, and will not
take or omit to take, any action that would cause the offering and sale of Notes
hereunder to be integrated with any other offering of securities, whether such
offering is made by the Issuer or a Guarantor or some other party or parties.

 

  (b)

The Issuer represents and agrees that the proceeds of the sale of the Notes are
not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System. In the event
that the Issuer

 

¡ 5



--------------------------------------------------------------------------------

 

determines to use such proceeds for the purpose of buying, carrying or trading
securities, whether in connection with an acquisition of another company or
otherwise, the Issuer shall give the Dealer at least five business days’ prior
written notice to that effect. The Issuer shall also give the Dealer prompt
notice of the actual date that it commences to purchase securities with the
proceeds of the Notes. Thereafter, in the event that the Dealer purchases Notes
as principal and does not resell such Notes on the day of such purchase, to the
extent necessary to comply with Regulation T and the interpretations thereunder,
the Dealer will sell such Notes either (i) only to offerees it reasonably
believes to be Qualified Institutional Buyers or to Qualified Institutional
Buyers it reasonably believes are acting for other Qualified Institutional
Buyers, in each case in accordance with Rule 144A or (ii) in a manner which
would not cause a violation of Regulation T and the interpretations thereunder.

 

  1.8 The Dealer agrees that (i) it will not knowingly sell any Notes to persons
resident in Ireland and (ii) it will not knowingly distribute or cause to be
distributed in Ireland the Private Placement Memorandum or any other Company
Information in connection with the offer and sale of the Notes. For purposes of
the undertaking set forth in this Section 1.8, it is understood that the Dealer
will satisfy its obligation to the Issuer and the Guarantors if the Dealer uses
its commercially reasonable efforts not to conclude any sale of Notes, or
distribute or cause to be distributed the Private Placement Memorandum or any
other Company Information, to purchasers whose address for confirmations is in
Ireland, provided that this Section 1.8 shall not prohibit the posting of the
Private Placement Memorandum or any other Company Information on Bloomberg
Business News or a similar electronic system customarily accessed by
Institutional Accredited Investors, Sophisticated Individual Accredited
Investors and/or Qualified Institutional Buyers that purchase commercial paper
in the United States commercial paper market.

 

2. Representations and Warranties of the Issuer and the Guarantors.

Each of the Issuer and each Guarantor represents and warrants as to itself that:

 

  2.1 The Issuer is a company duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
the requisite power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agency
Agreement.

 

  2.2 Such Guarantor is a company duly incorporated, validly existing and, to
the extent applicable, in good standing under the laws of the jurisdiction of
its incorporation, and has all the requisite power and authority to execute,
deliver and perform its obligations under the Guarantees, this Agreement and the
Issuing and Paying Agency Agreement.

 

  2.3 This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and such Guarantor and
constitute legal, valid and binding obligations of the Issuer and such Guarantor
enforceable against the Issuer and such Guarantor in accordance with their
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

¡ 6



--------------------------------------------------------------------------------

  2.4 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

  2.5 The Guarantee has been duly authorized, executed and delivered by such
Guarantor and constitutes the legal, valid and binding obligation of such
Guarantor enforceable against it in accordance with its terms subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

  2.6 The offer and sale of the Notes and the Guarantee in the manner
contemplated hereby do not require registration of the Notes or the Guarantee
under the Securities Act, pursuant to the exemption from registration contained
in Section 4(2) thereof and Regulation D thereunder, and no indenture in respect
of the Notes or the Guarantee is required to be qualified under the Trust
Indenture Act of 1939, as amended.

 

  2.7 The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and such Guarantor,
respectively.

 

  2.8 Except as provided in Section 1.6(j) hereof, no consent or action of, or
filing or registration with, any governmental or public regulatory body or
authority, including the SEC, is required to authorize, or is otherwise required
in connection with the execution, delivery or performance of, this Agreement,
the Notes, the Guarantee or the Issuing and Paying Agency Agreement, except as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes, provided that the Notes are not
issued or registered in Bermuda or Ireland, as the case may be, and the register
of holders of the Notes is not maintained in Bermuda or Ireland

 

  2.9 Neither the execution and delivery of this Agreement, the Guarantee and
the Issuing and Paying Agency Agreement, nor the issuance of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer or
such Guarantor will (i) result in the creation or imposition of any mortgage,
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets which would have a material adverse effect on such Guarantor and its
subsidiaries, taken as a whole, or (ii) violate or result in a breach or a
default under any of the terms of the charter documents or by-laws of the Issuer
or such Guarantor, any contract or instrument to which the Issuer or such
Guarantor is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer or such Guarantor is subject or by which it
or its property is bound, which breach or default might have a material adverse
effect on the condition (financial or otherwise), operations or business
prospects of such Guarantor and its subsidiaries, taken as a whole, or the
ability of the Issuer or such Guarantor to perform its obligations under this
Agreement, the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

 

¡ 7



--------------------------------------------------------------------------------

  2.10  Other than as set forth in the Company Information, there is no
litigation or governmental proceeding pending, or to the knowledge of the Issuer
or such Guarantor threatened, against or affecting the Issuer or such Guarantor
or any of its subsidiaries which might result in a material adverse change in
the condition (financial or otherwise), operations or business prospects of such
Guarantor and its subsidiaries, taken as a whole, or the ability of the Issuer
or such Guarantor to perform its respective obligations under this Agreement,
the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

 

  2.11  Neither the Issuer nor such Guarantor is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

  2.12  Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

  2.13  Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by each of the Issuer and such Guarantor to the Dealer, as of the
date thereof, that, both before and after giving effect to such issuance and
after giving effect to such amendment or supplement, (i) the representations and
warranties given by the Issuer and such Guarantor set forth in this Section 2
remain true and correct on and as of such date as if made on and as of such
date, (ii) in the case of an issuance of Notes, the Notes being issued on such
date have been duly and validly issued and constitute legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and are guaranteed pursuant to the Guarantee,
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
condition (financial or otherwise), operations or business prospects of such
Guarantor and its subsidiaries, taken as a whole, which has not been disclosed
in the Company Information to the Dealer in writing and (iv) neither the Issuer
nor such Guarantor is in default of any of its obligations hereunder or under
the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

 

  2.14  Under the laws of its jurisdiction of organization, neither the Issuer
nor such Guarantor nor any of its revenues, assets or properties has any right
of immunity from service of process or from the jurisdiction of competent courts
of its jurisdiction of organization or the United States or the State of New
York in connection with any suit, action or proceeding, attachment prior to
judgment, attachment in aid of execution of a judgment or execution of a
judgment or from any other legal process with respect to its obligations under
this Agreement, the Issuing and Paying Agency Agreement, the Notes or the
Guarantee.

 

  2.15 

Each of the Issuer and the Bermuda Resident Guarantor is permitted to make all
payments under this Agreement, the Issuing and Paying Agency Agreement, the
Notes and the Guarantee, as applicable, to holders of the Notes that are
non-residents of Bermuda and Ireland free and clear of and without deduction or
withholding for or on account of any taxes or other governmental charges imposed
by Bermuda or Ireland. Each of the Irish Resident

 

¡ 8



--------------------------------------------------------------------------------

 

Guarantors is permitted to make all payments under this Agreement, the Issuing
and Paying Agency Agreement, the Notes and the Guarantee, as applicable, to
Qualifying Noteholders, free and clear of and without deduction or withholding
for or on account of any taxes or other governmental changes imposed by Bermuda
or Ireland. There is no stamp or documentary tax or other charge imposed by any
governmental agency having jurisdiction over the Issuer or such Guarantor in
connection with the execution, delivery and issuance, of this Agreement, the
Issuing and Paying Agency Agreement, the Guarantee or any Note.

 

  2.16  The choice of New York law to govern this Agreement, the Issuing and
Paying Agency Agreement, the Guarantee and the Notes is, under the laws of
Bermuda or Ireland, as the case may be, a valid, effective and irrevocable
choice of law, and the submission by the Issuer and such Guarantor in
Section 7.3 (b) of the Agreement to the jurisdiction of the courts of the United
States District Court and the State of New York located in the Borough of
Manhattan is valid and binding upon the Issuer and such Guarantor under the laws
of Bermuda or Ireland, as the case may be.

 

  2.17  Any final judgment rendered by any court referred to in Section 2.16 in
an action to enforce the obligations of the Issuer or such Guarantor under this
Agreement, the Issuing and Paying Agency Agreement, the Notes or the Guarantee,
as applicable, is capable of being enforced in the courts of Bermuda or Ireland,
as the case may be.

 

  2.18  As a condition to the admissibility in evidence of this Agreement, the
Issuing and Paying Agency Agreement, the Guarantee or the Notes in the courts of
Bermuda or Ireland, as the case may be, it is not necessary that this Agreement,
the Issuing and Paying Agency Agreement, the Guarantee or the Notes be filed or
recorded with any court or other authority.

 

3. Covenants and Agreements of the Issuer and the Guarantors.

Each of the Issuer and each Guarantor covenants and agrees as to itself that:

 

  3.1 The Issuer and such Guarantor will give the Dealer prompt notice (but in
any event prior to any subsequent issuance of Notes hereunder) of any amendment
to, modification of or waiver with respect to, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement, including a complete copy of any such
amendment, modification or waiver.

 

  3.2 The Issuer and such Guarantor shall, whenever there shall occur any change
in the condition (financial or otherwise), operations or business prospects of
the Issuer or such Guarantor or any development or occurrence in relation to the
Issuer or such Guarantor that would be material to holders of the Notes or
potential holders of the Notes (including any downgrading or receipt of any
notice of intended or potential downgrading or any review for potential change
in the rating accorded any of the securities of the Issuer or such Guarantor by
any nationally recognized statistical rating organization which has published a
rating of the Notes), promptly, and in any event prior to any subsequent
issuance of Notes hereunder, notify the Dealer (by telephone, confirmed in
writing) of such change, development or occurrence.

 

  3.3

The Issuer and such Guarantor shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer or such Guarantor to any
national securities exchange or rating agency, regarding (i) the operations and
financial condition of the Issuer or such Guarantor, (ii) the due

 

¡ 9



--------------------------------------------------------------------------------

 

authorization and execution of the Notes and the Guarantee, (iii) the Issuer’s
ability to pay the Notes as they mature and (iv) such Guarantor’s ability to
fulfill its obligations under the Guarantee.

 

  3.4 The Issuer and such Guarantor will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that neither
the Issuer nor such Guarantor shall be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified or subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

  3.5 Neither the Issuer nor such Guarantor will be in default of any of its
obligations hereunder or under the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, at any time that any of the Notes are outstanding.

 

  3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) opinion(s) of counsel to the Issuer and the Guarantors, addressed
to the Dealer, reasonably satisfactory in form and substance to the Dealer,
(b) a copy of the executed Issuing and Paying Agency Agreement as then in
effect, (c) a copy of the executed Guarantee, (d) a copy of the resolutions
adopted by the Boards of Directors of the Issuer and each Guarantor, reasonably
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer or such Guarantor, as the case may be,
authorizing execution and delivery by the Issuer and such Guarantor of this
Agreement, the Issuing and Paying Agency Agreement, the Guarantee and the Notes
and consummation by the Issuer and such Guarantor of the transactions
contemplated hereby and thereby, (e) prior to the issuance of any book-entry
Notes represented by a master note registered in the name of DTC or its nominee,
a copy of the executed Letter of Representations among the Issuer, the
Guarantors, the Issuing and Paying Agent and DTC and of the executed master
note, (f) prior to the issuance of any Notes in physical form, a copy of such
form (unless attached to this Agreement or the Issuing and Paying Agency
Agreement) and (g) such other certificates, opinions, letters and documents as
the Dealer shall have reasonably requested.

 

  3.7 The Issuer and each Guarantor, jointly and severally, shall reimburse the
Dealer for all of the Dealer’s out-of-pocket expenses related to this Agreement,
including expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and for the
reasonable fees and out-of-pocket expenses of the Dealer’s counsel.

 

4. Disclosure.

 

  4.1 The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantors.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantors concerning the offering of Notes and
to obtain relevant additional information which the Issuer or any Guarantor
possesses or can acquire without unreasonable effort or expense.

 

¡ 10



--------------------------------------------------------------------------------

  4.2 Each of the Issuer and each Guarantor agrees to promptly furnish the
Dealer the Company Information as it becomes available, provided that the Issuer
and each Guarantor, as applicable, shall be deemed to have satisfied the
requirements of this Section 4.2 upon its filing of such Company Information
with the SEC on a publicly available basis.

 

  4.3 (a) Each of the Issuer and each Guarantor further agrees to notify the
Dealer promptly upon the occurrence of any event relating to or affecting the
Issuer or such Guarantor that would cause the Company Information then in
existence to include an untrue statement of a material fact or to omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they are made, not misleading.

(b) In the event that the Issuer or any Guarantor gives the Dealer notice
pursuant to Section 4.3(a) and the Dealer notifies the Issuer that it then has
Notes it is holding in inventory, the Issuer and such Guarantor agree promptly
to supplement or amend the Private Placement Memorandum so that the Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and the Issuer and such Guarantor shall make such
supplement or amendment available to the Dealer.

(c) In the event that (i) the Issuer or any Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer that it
is then holding Notes in inventory and (iii) the Issuer or such Guarantor
chooses not to promptly amend or supplement the Private Placement Memorandum in
the manner described in clause (b) above, then all solicitations and sales of
Notes shall be suspended until such time as the Issuer and such Guarantor have
so amended or supplemented the Private Placement Memorandum, and made such
amendment or supplement available to the Dealer.

(d) Without limiting the generality of Section 4.3(a), the Issuer and the
Guarantor shall review, amend and supplement the Private Placement Memorandum on
a periodic basis, but no less than at least once annually, to the extent
necessary to ensure that the information provided in the Private Placement
Memorandum is accurate and complete.

 

5. Indemnification and Contribution.

 

  5.1

The Issuer and the Guarantors, jointly and severally, will indemnify and hold
harmless the Dealer, each individual, corporation, partnership, trust,
association or other entity controlling the Dealer, any affiliate of the Dealer
or any such controlling entity and their respective directors, officers,
employees, partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, fees and disbursements of counsel) or judgments of whatever
kind or nature (each a “Claim”), imposed upon, incurred by or asserted against
the Indemnitees arising out of or based upon (i) any allegation that the Private
Placement Memorandum, the Company Information or any information provided by the
Issuer or any Guarantor to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer or

 

¡ 11



--------------------------------------------------------------------------------

 

any Guarantor of any agreement, covenant or representation made in or pursuant
to this Agreement. This indemnification shall not apply to the extent that the
Claim arises out of or is based upon Dealer Information.

 

  5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth in Exhibit B to this Agreement.

 

  5.3 In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantors, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer and the Guarantors, on the one hand,
and the Dealer, on the other hand; provided, however, that such contribution by
the Issuer and the Guarantors shall be in an amount such that the aggregate
costs incurred by the Dealer do not exceed the aggregate of the commissions and
fees earned by the Dealer hereunder with respect to the issue or issues of Notes
to which such Claim relates. The respective economic interests of the Issuer and
the Guarantor, on the one hand, and the Dealer, on the other hand, shall be
calculated by reference to the aggregate proceeds to the Issuer of the Notes
issued hereunder and the aggregate commissions and fees earned by the Dealer
hereunder, respectively.

 

6. Definitions.

 

  6.1 “Bermuda Resident Guarantor” shall mean Ingersoll-Rand International
Holding Limited.

 

  6.2 “Claim” shall have the meaning set forth in Section 5.1.

 

  6.3 “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) each Guarantor’s most
recent report on Form 10-K filed with the SEC and each of its reports on Form
10-Q or 8-K filed with the SEC since the most recent Form 10-K, (ii) the
Issuer’s and each Guarantor’s most recent annual audited financial statements
and each interim financial statement or report prepared subsequent thereto, if
not included in item (i) above, (iii) the Issuer’s and each Guarantor’s and
their affiliates’ other publicly available recent reports, including, but not
limited to, any publicly available filings or reports provided to their
respective shareholders, (iv) any other information or disclosure prepared
pursuant to Section 4.3 hereof and (v) any information prepared or approved by
the Issuer or a Guarantor for dissemination to investors or potential investors
in the Notes.

 

  6.4 “Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.5 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.6 “Guarantor” shall mean each of Ingersoll-Rand Company Limited,
Ingersoll-Rand Public Limited Company, and Ingersoll-Rand International Holding
Limited.

 

  6.7 “Indemnitee” shall have the meaning set forth in Section 5.1.

 

¡ 12



--------------------------------------------------------------------------------

  6.8 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

  6.9 “Irish Resident Guarantor” shall mean each of Ingersoll-Rand Public
Limited Company and Ingersoll-Rand Company Limited.

 

  6.10 “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.

 

  6.11 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, as issuing and paying agent under the Issuing and
Paying Agency Agreement, or any successor thereto in accordance with the Issuing
and Paying Agency Agreement.

 

  6.12 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

  6.13 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

  6.14 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.15. “Qualifying Noteholder” shall mean a person that is the beneficial owner
of Notes and that is, by virtue of the law of a relevant territory, resident for
the purposes of tax in the relevant territory and that will not receive any
payment pursuant to this Agreement, the Issuing and Paying Agency Agreement, the
Notes or the Guarantee in connection with a trade or business which is carried
on by such person through a branch or agency in Ireland. For these purposes, a
Relevant Territory means a Member State of the European Union (other than
Ireland) or a country with which Ireland has entered into a double tax treaty at
the time a relevant payment is made.

 

  6.16 “Regulation D” shall mean Regulation D under the Securities Act.

 

  6.17 “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.18 “SEC” shall mean the U.S. Securities and Exchange Commission.

 

  6.19 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

¡ 13



--------------------------------------------------------------------------------

  6.20 “Sophisticated Individual Accredited Investor” shall mean an individual
who (a) is an accredited investor within the meaning of Regulation D under the
Securities Act and (b) based on his or her pre-existing relationship with the
Dealer, is reasonably believed by the Dealer to be a sophisticated investor
(i) possessing such knowledge and experience (or represented by a fiduciary or
agent possessing such knowledge and experience) in financial and business
matters that he or she is capable of evaluating and bearing the economic risk of
an investment in the Notes and (ii) having not less than $5 million in
investments (as defined, for purposes of this section, in Rule 2a51-1 under the
Investment Company Act of 1940, as amended).

 

7. General.

 

  7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth below.

 

If to the Issuer:    Ingersoll-Rand Global Holding Company Limited    c/o
Ingersoll-Rand Company    Attention: Corporate Treasury    800-E Beaty Street   
Davidson, NC 28036    Telephone: (732) 652-7000    Facsimile: (732) 652-7140 If
to the Guarantors:    Ingersoll-Rand Company Limited    c/o Ingersoll-Rand
Company    Attention: Corporate Treasury    800-E Beaty Street    Davidson, NC
28036    Telephone: (732) 652-7000    Facsimile: (732) 652-7140   
Ingersoll-Rand Public Limited Company    c/o Ingersoll-Rand Company   
Attention: Corporate Treasury    800-E Beaty Street    Davidson, NC 28036   
Telephone: (732) 652-7000    Facsimile: (732) 652-7140    Ingersoll-Rand
International Holding Limited    c/o Ingersoll-Rand Company    Attention:
Corporate Treasury    800-E Beaty Street    Davidson, NC 28036    Telephone:
(732) 652-7000    Facsimile: (732) 652-7140

 

¡ 14



--------------------------------------------------------------------------------

If to the Dealer:    Citigroup Global Markets Inc.    Address: 390 Greenwich
Street – 5th Floor    New York, NY 10013    Attention: Money Markets Origination
   Telephone number: (212) 723-6378    Fax number: (212) 723-8624

 

  7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws
provisions.

 

  7.3 (a) Each of the Issuer and each Guarantor agrees that any suit, action or
proceeding brought by the Issuer or such Guarantor against the Dealer in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes shall be brought solely in the United States
federal courts located in the Borough of Manhattan or the courts of the State of
New York located in the Borough of Manhattan. EACH OF THE DEALER, THE ISSUER AND
EACH GUARANTOR WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

(b) Each of the Issuer and each Guarantor hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes.

(c) Each of the Issuer and each Guarantor hereby irrevocably designates,
appoints and empowers Ingersoll-Rand Company, with offices at One Centennial
Avenue, Piscataway, New Jersey 08855, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and its properties,
assets and revenues, service for any and all legal process, summons, notices and
documents which may be served in any such action, suit or proceeding brought in
the courts listed in Section 7.3(a) which may be made on such designee,
appointee and agent in accordance with legal procedures prescribed for such
courts, with respect to any suit, action or proceeding in connection with or
arising out of this Agreement, the Notes or the Guarantee or the offer and sale
of the Notes. If for any reason such designee, appointee and agent hereunder
shall cease to be available to act as such, each of the Issuer and each
Guarantor agrees to designate a new designee, appointee and agent in The City of
New York on the terms and for the purposes of this Section 7.3 satisfactory to
the Dealer. Each of the Issuer and each Guarantor further hereby irrevocably
consents and agrees to the service of any and all legal process, summons,
notices and documents out of any of the aforesaid courts in any such action,
suit or proceeding by serving a copy thereof upon the agent for service of
process referred to in

 

¡ 15



--------------------------------------------------------------------------------

this Section 7.3 (whether or not the appointment of such agent shall for any
reason prove to be ineffective or such agent shall accept or acknowledge such
service) or by mailing copies thereof by registered or certified airmail,
postage prepaid, to it at its address specified in or designated pursuant to
this Agreement. Each of the Issuer and each Guarantor agrees that the failure of
any such designee, appointee and agent to give any notice of such service to it
shall not impair or affect in any way the validity of such service or any
judgment rendered in any action or proceeding based thereon. Nothing herein
shall in any way be deemed to limit the ability of the holders of any Notes or
the Dealer to serve any such legal process, summons, notices and documents in
any other manner permitted by applicable law or to obtain jurisdiction over the
undersigned or bring actions, suits or proceedings against the undersigned in
such other jurisdictions, and in such other manner, as may be permitted by
applicable law. Each of the Issuer and each Guarantor hereby irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions, suits or proceedings arising
out of or in connection with this Agreement brought in the courts listed in
Section 7.3(a) and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

(d) To the extent that the Issuer or any Guarantor or any of its properties,
assets or revenues may have or may hereafter become entitled to, or have
attributed to them, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding in connection with or
arising out of this Agreement, the Guarantee or the Notes or the offer and sale
of the Notes, from the giving of any relief in any thereof, from setoff or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceeding may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, the Issuing and Paying Agency Agreement, the
Guarantee or the Notes, it hereby irrevocably and unconditionally waives, and
agrees for the benefit of the Dealer and any holder from time to time of the
Notes not to plead or claim, any such immunity, and consents to such relief and
enforcement.

 

  7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer or any
Guarantor under Sections 3.7, 5 and 7.3 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

 

  7.5 This Agreement is not assignable by any party hereto without the written
consent of the other parties; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer.

 

  7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

¡ 16



--------------------------------------------------------------------------------

  7.7 This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever; provided, however, that Sections 7.3(b), (c) and (d), Section 7.8
and Section 8 are hereby specifically and exclusively acknowledged to also be
for the benefit of the holders from time to time of the Notes, as third-party
beneficiaries.

 

  7.8 (a) Any payments to the Dealer hereunder or to any holder from time to
time of Notes shall be in United States dollars and shall be free of all
withholding and other taxes and of all other governmental charges of any nature
whatsoever imposed by the jurisdiction in which the Issuer or any Guarantor is
located. In the event any withholding is required by law in any such
jurisdiction, the Issuer and the Guarantors, jointly and severally, agree to
(i) pay the same and, subject to the exceptions set forth in Article 8 for which
additional amounts will not be paid, (ii) pay such additional amounts (as
defined in Article 8) to the Dealer or any such holder which, after deduction of
any such withholding, or other taxes or governmental charges of any nature
whatsoever imposed with respect to the payment of such additional amount, shall
equal the amount withheld pursuant to clause (i). The Issuer and the Guarantors,
jointly and severally, will promptly pay any stamp duty or other similar taxes
or governmental charges payable in connection with the execution, delivery,
payment or performance of this Agreement, the Issuing and Paying Agency
Agreement, the Guarantee or the Notes and shall indemnify and hold harmless the
Dealer and each holder of Notes from all liabilities arising from any failure to
pay, or delay in paying, such taxes or charges.

(b) The Issuer and the Guarantors agree jointly and severally to indemnify and
hold harmless the Dealer and each holder from time to time of Notes against any
loss incurred by the Dealer or such holder as a result of any judgment or order
being given or made for any amount due hereunder or under the Notes or the
Guarantee and such judgment or order being expressed and paid in a currency (the
“Judgment Currency”) other than United States dollars and as a result of any
variation as between (i) the rate of exchange at which the United States dollar
amount is converted into the Judgment Currency for the purpose of such judgment
or order, and (ii) the rate of exchange at which the Dealer or such holder,
acting in a commercially reasonable manner, is able to purchase United States
dollars with the amount of Judgment Currency actually received by the Dealer or
such holder. The foregoing indemnity shall constitute separate and independent
obligation of the Issuer and each Guarantor and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid. The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of, or conversion into, the relevant currency.

 

  7.9

The Issuer and each Guarantor acknowledge and agree that the Dealer is acting
solely in the capacity of an arm’s length contractual counterparty to the Issuer
and the Guarantors with respect to the offering of the Notes contemplated hereby
(including in connection with determining the price and terms of the offering)
and not as a financial advisor or a fiduciary to, or an agent of (except to the
extent explicitly set forth herein), the Issuer, any Guarantor or any other
person. The Dealer has not assumed an advisory or fiduciary responsibility in
favor of the Issuer or any Guarantor with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Dealer has
advised or is currently advising the Issuer or any Guarantor on other matters)
or any other obligation to the Issuer or any Guarantor except the obligations
expressly set forth in this Agreement. Additionally, the Dealer is not

 

¡ 17



--------------------------------------------------------------------------------

 

advising the Issuer, any Guarantor or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. Each of the
Issuer and each Guarantor shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Dealer shall have
no responsibility or liability to the Issuer or any Guarantor with respect
thereto. Any review by the Dealer of the Issuer or any Guarantor, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Dealer and shall not be on
behalf of the Issuer or any Guarantor.

 

  7.10 This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Issuer or any Guarantor and the Dealer
with respect to the subject matter hereof.

 

8. Taxes and Withholdings.

All payments made by the Issuer or any Guarantor in respect of the Notes to a
holder of any of the Notes or to the Dealer (collectively referred to as a
“Payment Recipient”) shall be paid without set-off or counterclaim and free and
clear of, and without deduction or withholding for or on account of, any present
or future tax, assessment or other governmental charge or any interest or
penalty thereon imposed, levied, collected, assessed or required to be deducted,
withheld or paid by or for the account of any jurisdiction in which the Issuer
or any Guarantor is located (including, without limitation, Bermuda and
Ireland), or any taxing authority or political subdivision thereof or therein
(collectively a “Tax”) unless the Issuer or such Guarantor, as the case may be,
is required to withhold or deduct Tax by law or by the interpretation or
administration thereof. If any such Tax is required by law to be withheld or
deducted from any such payment, the Issuer and the Guarantors, jointly and
severally, agree that they shall pay such additional amounts (“Additional
Amounts”) as may be necessary so that the net amount received by a Payment
Recipient after such withholding or deduction will equal the amount that such
Payment Recipient would have received if such Tax had not been required to be
withheld or deducted; provided that no Additional Amounts will be payable with
respect to a payment made to a Payment Recipient to the extent:

(a) that any such Tax is imposed or withheld solely by reason of the existence
of any present or former connection (other than the mere fact of a Payment
Recipient owning such Notes or, in the case of the Dealer, becoming a party to
this Agreement) between such Payment Recipient (or between a fiduciary, settler,
beneficiary or person holding a power over such Payment Recipient, if such
Payment Recipient is an estate or trust, or a member of such Payment Recipient,
if such Payment Recipient is a partnership or limited liability company) and the
taxing authority imposing such Tax;

(b) of any estate, inheritance, gift, sales, transfer, personal property or
excise Tax or any similar Tax;

(c) that any such Tax would not have been so imposed but for the presentation,
surrender or demand by the Payment Recipient for payment on a date more than 30
days after the date on which such payment became due and payable;

(d) that any such Tax is payable by any method other than withholding or
deduction from payments of principal (or amounts in respect thereof) and/or
interest (or amounts in respect thereof) on the Notes, on the Guarantee or on
payments to a Payment Recipient;

 

¡ 18



--------------------------------------------------------------------------------

(e) that any such Tax would not have been so imposed but for the failure by the
Payment Recipient to make a valid declaration of non-residence or other similar
claim for exemption (provided that the Payment Recipient is entitled to make
such declaration or claim), if (i) such compliance is required or imposed by
statute, treaty, regulations, ruling or administrative practice of the relevant
taxing authority as a precondition to, an exemption from, or reduction in, the
relevant Tax and (ii) at least 60 days prior to the first payment date with
respect to which the Issuer or any Guarantor shall apply this subclause (e), the
Issuer or such Guarantor shall have notified all Payment Recipients in writing
that they shall be required to provide such declaration or claim;

(f) any withholding or deduction imposed on a payment to an individual that is
required to be made pursuant to European Council Directive 2003/48/EC on the
taxation of savings or any other directive implementing the conclusions of the
ECOFIN Council Meeting of 26-27 November 2000, or any law implementing or
complying with, or introduced in order to conform to, such Directive; or

(g) any combination of items (a), (b), (c), (d), (e), and (f).

 

¡ 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, as Issuer By:   /s/ DAVID S. KUHL
Name:   David S. Kuhl Title:   Vice President and Treasurer

 

INGERSOLL-RAND COMPANY LIMITED, as Guarantor

      By:  

/s/ PATRICIA NACHTIGAL

    By:  

/s/ BARBARA A. SANTORO

Name:  

Patricia Nachtigal

    Name:   Barbara A. Santoro Title:  

Senior Vice President

    Title:   Vice President and Secretary

 

Present when the Common Seal

of INGERSOLL-RAND PUBLIC LIMITED COMPANY was affixed hereto

      By:  

/s/ PATRICIA NACHTIGAL

    By:  

/s/ BARBARA A. SANTORO

Name:  

Patricia Nachtigal

    Name:   Barbara A. Santoro Title:  

Senior Vice President and General Counsel

    Title:   Vice President and Secretary

 

INGERSOLL-RAND INTERNATIONAL HOLDING LIMITED, as Guarantor       By:   /s/
PATRICIA NACHTIGAL     By:  

/s/ DAVID S. KUHL

Name:   Patricia Nachtigal     Name:  

David S. Kuhl

Title:   President     Title:  

Vice President

 

¡



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.,
as Dealer By:   /s/ JAMES M. HENNESSY Name:   James M. Hennessy Title:  
Managing Director

 

¡



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

  1. The other dealers referred to in Section 1.2(b) of the Agreement are

Banc of America Securities LLC

Deutsche Bank Securities Inc.

J.P. Morgan Securities Inc.

 

¡ 22



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED
(THE “ISSUER”), INGERSOLL-RAND COMPANY LIMITED, INGERSOLL-RAND PUBLIC LIMITED
COMPANY AND INGERSOLL-RAND INTERNATIONAL HOLDING LIMITED, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR OR SOPHISTICATED
INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE
501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL, (i) POSSESSES SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT HE OR SHE IS
CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN INVESTMENT IN THE
NOTES AND (ii) HAS NOT LESS THAN $5 MILLION IN INVESTMENTS (AN “INSTITUTIONAL
ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”,
RESPECTIVELY) AND (2)(i) PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS
DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR
OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A
U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES FOR ONE OR MORE
ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR OR
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE
ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR
OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE
144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

¡ 23



--------------------------------------------------------------------------------

Exhibit B

Further Provisions Relating to Indemnification

 

(a) The Issuer and the Guarantors, jointly and severally, agree to reimburse
each Indemnitee for all expenses (including reasonable fees and disbursements of
internal and external counsel) as they are incurred by it in connection with
investigating or defending any loss, claim, damage, liability or action in
respect of which indemnification may be sought under Section 5 of the Agreement
(whether or not it is a party to any such proceedings).

 

(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer or a Guarantor, notify the Issuer or such Guarantor in writing of the
existence thereof; provided that (i) the omission to so notify the Issuer or
such Guarantor will not relieve it from any liability which it may have
hereunder unless and except to the extent it did not otherwise learn of such
Claim and such failure results in the forfeiture by it of substantial rights and
defenses, and (ii) the omission to so notify the Issuer or such Guarantor will
not relieve it from liability which it may have to an Indemnitee otherwise than
on account of this indemnity agreement. In case any such Claim is made against
any Indemnitee and it notifies the Issuer or the applicable Guarantor of the
existence thereof, the Issuer and such Guarantor will be entitled to participate
therein, and to the extent that it may elect by written notice delivered to the
Indemnitee, to assume the defense thereof, with counsel reasonably satisfactory
to such Indemnitee; provided that if the defendants in any such Claim include
both the Indemnitee and either the Issuer or a Guarantor or both, and the
Indemnitee shall have concluded that there may be legal defenses available to it
which are different from or additional to those available to the Issuer or such
Guarantor, neither the Issuer nor such Guarantor shall have the right to direct
the defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee. Upon receipt of notice from the Issuer to such
Indemnitee of the election of the Issuer or the applicable Guarantor to assume
the defense of such Claim and approval by the Indemnitee of counsel, the Issuer
and such Guarantor will not be liable to such Indemnitee for expenses incurred
thereafter by the Indemnitee in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) the Indemnitee shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that neither the Issuer nor such Guarantor shall be liable for the
expenses of more than one separate counsel (in addition to any local counsel in
the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer and
such Guarantor shall not have employed counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee within a reasonable time after notice of
existence of the Claim or (iii) the Issuer or such Guarantor has authorized in
writing the employment of counsel for the Indemnitee. The indemnity,
reimbursement and contribution obligations of the Issuer and the Guarantors
hereunder shall be in addition to any other liability the Issuer or any
Guarantor may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer, each Guarantor and any Indemnitee. Each of the
Issuer and each Guarantor agrees that without the Dealer’s prior written
consent, it will not settle, compromise or consent to the entry of any judgment
in any Claim in respect of which indemnification may be sought under the
indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Claim and (ii) does not
include a statement as to or an admission of fault, culpability or failure to
act, by or on behalf of any Indemnitee.

 

¡ 24



--------------------------------------------------------------------------------

Exhibit C

Form of Guarantee

GUARANTEE

GUARANTEE, dated as of July 1, 2009, of Ingersoll-Rand Company Limited, a
company organized under the laws of Bermuda, Ingersoll-Rand Public Limited
Company, a company registered in Ireland, and Ingersoll-Rand International
Holding Limited, a company organized under the laws of Bermuda (collectively,
the “Guarantors” and individually, each a “Guarantor”)).

The Guarantors, for value received, hereby jointly and severally agree as
follows for the benefit of the holders from time to time of the Notes
hereinafter described:

 

  1. The Guarantors jointly and severally irrevocably guarantee payment in full,
as and when the same becomes due and payable, of the principal of and interest,
if any, on the promissory notes (the “Notes”) issued by Ingersoll-Rand Global
Holding Company Limited, a Bermuda company (the “Issuer”), from time to time
pursuant to the Issuing and Paying Agency Agreement, dated as of July 1, 2009,
as the same may be amended, supplemented or modified from time to time, among
the Issuer, the Guarantors and JPMorgan Chase Bank, National Association (the
“Agreement”).

 

  2. Each Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.

 

  3. This Guarantee is a guaranty of the due and punctual payment (and not
merely of collection) of the principal of and interest, if any, on the Notes by
each of the Guarantors and shall remain in full force and effect until all
amounts have been validly, finally and irrevocably paid in full, and shall not
be affected in any way by any circumstance or condition whatsoever, including
without limitation (a) the absence of any action to obtain such amounts from the
Issuer, (b) any variation, extension, waiver, compromise or release of any or
all of the obligations of the Issuer under the Agreement of the Notes or of any
collateral security therefore or (c) any change in the existence or structure
of, or the bankruptcy or insolvency of, the Issuer or by any other circumstance
(other than by complete, irrevocable payment) that might otherwise constitute a
legal or equitable discharge or defense of a guarantor or surety. Each Guarantor
waives all requirements as to diligence, presentment, demand for payment,
protest and notice of any kind with respect to the Agreement and the Notes.

 

  4. In the event of a default in payment of principal of or interest on any
Notes, the holders of such Notes, may institute legal proceedings directly
against any Guarantor or Guarantors to enforce this Guarantee without first
proceeding against the Issuer or any other Guarantor.

 

  5. This Guarantee shall remain in full force and effect or shall be reinstated
(as the case may be) if at any time any payment by the Issuer of the principal
of or interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.

 

  6. This Guarantee shall be governed by and construed in accordance with the
laws of the State of New York.

 

¡ 25



--------------------------------------------------------------------------------

  7. (a) Each Guarantor hereby irrevocably accepts and submits to the
non-exclusive jurisdiction of the United States federal courts located in the
Borough of Manhattan and the courts of the State of New York located in the
Borough of Manhattan.

(b) Each Guarantor hereby irrevocably designates, appoints and empowers
Ingersoll-Rand Company , with offices at One Centennial Avenue, Piscataway, New
Jersey 08855, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and its properties, assets and revenues,
service for any and all legal process, summons, notices and documents which may
be served in any such action, suit or proceeding brought in the courts listed in
Section 7(a) which may be made on such designee, appointee and agent in
accordance with legal procedures prescribed for such courts, with respect to any
suit, action or proceeding in connection with or arising out of this Guarantee.
If for any reason such designee, appointee and agent hereunder shall cease to be
available to act as such, the Guarantors agree to designate a new designee,
appointee and agent in The City of New York on the terms and for the purposes of
this Section 7 satisfactory to the Dealer. Each Guarantor further hereby
irrevocably consents and agrees to the service of any and all legal process,
summons, notices and documents out of any of the aforesaid courts in any such
action, suit or proceeding by serving a copy thereof upon the agent for service
of process referred to in this Section 7 (whether or not the appointment of such
agent shall for any reason prove to be ineffective or such agent shall accept or
acknowledge such service) or by mailing copies thereof by registered or
certified airmail, postage prepaid, to it at its address specified in or
designated pursuant to this Guarantee. Each Guarantor agrees that the failure of
any such designee, appointee and agent to give any notice of such service to it
shall not impair or affect in any way the validity of such service or any
judgment rendered in any action or proceeding based thereon. Nothing herein
shall in any way be deemed to limit the ability of the holders of any Notes to
serve any such legal process, summons, notices and documents in any other manner
permitted by applicable law or to obtain jurisdiction over the undersigned or
bring actions, suits or proceedings against the undersigned in such other
jurisdictions, and in such other manner, as may be permitted by applicable law.
Each Guarantor hereby irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings arising out of or in connection with this
Agreement brought in the courts listed in Section 7(a) and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

  8. All payments made by a Guarantor under this Guarantee to any holder of
Notes (such holders collectively referred to as a “Payment Recipient”) shall be
paid without set-off or counterclaim and free and clear of, and without
deduction or withholding for or on account of, any present or future tax,
assessment or other governmental charge or any interest or penalty thereon
imposed, levied, collected, assessed or required to be deducted, withheld or
paid by or for the account of the jurisdiction in which the Guarantor is located
(including, without limitation, Bermuda and Ireland) or any taxing authority or
political subdivision thereof or therein (collectively a “Tax”) unless the
Guarantor is required to withhold or deduct Tax by law or by the interpretation
or administration thereof. If any such Tax is required by law to be withheld or
deducted from any such payment, the Guarantors jointly and severally shall pay
such additional amounts (“Additional Amounts”) as may be necessary so that the
net amount received by a Payment Recipient after such withholding or deduction
will equal the amount that such Payment Recipient would have received if such
Tax had not been required to be withheld or deducted; provided that no
Additional Amounts will be payable with respect to a payment made to a Payment
Recipient to the extent:

(a) that any such Tax is imposed or withheld solely by reason of the existence
of any present or former connection (other than the mere fact of a Payment
Recipient owning such Notes) between such Payment Recipient (or between a
fiduciary, settler, beneficiary or person holding a power over such Payment
Recipient, if such Payment Recipient is an estate or trust, or a member of such
Payment Recipient, if such Payment Recipient is a partnership or limited
liability company) and the taxing authority imposing such Tax;

 

¡ 26



--------------------------------------------------------------------------------

(b) of any estate, inheritance, gift, sales, transfer, personal property or
excise Tax or any similar Tax;

(c) that any such Tax would not have been so imposed but for the presentation,
surrender or demand by the Payment Recipient for payment on a date more than 30
days after the date on which such payment became due and payable;

(d) that any such Tax is payable by any method other than withholding or
deduction from payments of principal (or amounts in respect thereof) and/or
interest (or amounts in respect thereof) on the Notes, on this Guarantee or on
payments to a Payment Recipient;

(e) that any such Tax would not have been so imposed but for the failure by the
Payment Recipient to make a valid declaration of non-residence or other similar
claim for exemption (provided that the Payment Recipient is entitled to make
such declaration or claim), if (i) such compliance is required or imposed by
statute, treaty, regulations, ruling or administrative practice of the relevant
taxing authority as a precondition to, an exemption from, or reduction in, the
relevant Tax and (ii) at least 60 days prior to the first payment date with
respect to which the applicable Guarantor shall apply this subclause (e), such
Guarantor shall have notified all Payment Recipients in writing that they shall
be required to provide such declaration or claim;

(f) any withholding or deduction imposed on a payment to an individual that is
required to be made pursuant to European Council Directive 2003/48/EC on the
taxation of savings or any other directive implementing the conclusions of the
ECOFIN council meeting of 26-27 November 2000 or any law implementing or
complying with, or introduced in order to conform to, such Directive; or

(g) any combination of items (a), (b), (c), (d), (e), and (f).

 

¡ 27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guarantee to be duly
executed and delivered as a deed as of the day and year first above written.

 

Present when the Common Seal

of INGERSOLL-RAND PUBLIC LIMITED COMPANY was affixed hereto

     Director      Director/Secretary

Executed as a Deed by

INGERSOLL-RAND COMPANY LIMITED

 

     Director      Director/Secretary

in the presence of:

   Witness Signature

Address:

Occupation:

 

INGERSOLL-RAND INTERNATIONAL HOLDING LIMITED By:      INGERSOLL-RAND PUBLIC
LIMITED COMPANY By:      INGERSOLL-RAND INTERNATIONAL HOLDING LIMITED By:     

 

¡ 28